DeJoseph, J.
(concurring). I concur in the result reached by the majority, but I write separately to address defendant’s contention, with which I agree, that Supreme Court erred in precluding its nursing staff from providing opinion testimony at trial. Although I agree with the majority that the error is harmless, I note that “CPLR 3101 (d) (1) applies only to experts retained to give opinion testimony at trial, and not to treating physicians, other medical providers, or other fact witnesses” (Rook v 60 Key Ctr, 239 AD2d 926, 927 [1997]) and, thus, the court’s reliance upon CPLR 3101 (d) (1) in precluding opinion testimony from the nurses was misplaced. Present — Centra, J.P., Fahey, Sconiers, Whalen and DeJoseph, JJ.